POLLOCK, J.
Epitomized Opinion
The defendant company owned about 17 acres of [and, which was being used as a pleasure resort, in 1921 the Mahoning Amousement Co. leased the lancing pavilion on this property to one Leckey for i term of five yeai s. The lease provided that Leckey was to make all repairs and additions at his own expense. Soon after making this lease, Leckey •entered into a written agreement with plaintiff to make repairs on the dancing pavilion. On Leckey’s failure to pay for the work a mechanic’s lien was perfected. Later an action was brought to foreclose this mechanic’s lien and to sell the property. The action was brought before the Common Pleas Court of Trumbull county. At the trial defendant contended that although he owed the fee in the property, yet the dancing pavilion belonged to one Herbald. The evidence disclosed some conflict on the point as to whether Herbald, president of the defendant company, purchased the pavilion personally or in his representative capacity as officer of the defendant company. As the lower court refused to allow the lien and grant the foreclosure, the plaintiff appealed the case to the Court of Appeals, Here the lien was allowed and the decision of the lower court reversed, the court holding:
1. That the evidence showed that Herbald was acting for the defendant company in purchasing the pavilion and not for himself.
2. Notice of the filing of a mechanic’s lien served on the attorney of the party is a sufficient compliance with GC. 8315 under the circumstances of this case.
3. Improvements made under the provisions of a lease on the lessor’s property are included under the mechanic’s lien statute,. where the lease provides that the lessee shall make certain improvements as part of the consideration on his property and the lease terminates at a definite time; and a person making repairs and improvements for such a lessee is entitled to a mechanic’s lien upon the property.